Citation Nr: 1539771	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-00 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for a bilateral foot disability.

6.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1991 with subsequent service in the Air National Guard to include a period of active duty from January 2001 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In January 2012, the Veteran presented sworn testimony during a hearing in Washington, D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In April 2012 and May 2014, the Board remanded the Veteran's claims for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives with respect to the left hearing loss claim only.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an August 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for disabilities of the right knee, left knee, left leg, bilateral feet, and sinuses are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

Hearing loss of the left ear did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

With respect to the left ear hearing loss claim, a pre-decisional notice letter in October 2006 complied with VA's duty to notify the Veteran.  In particular, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist as to the claim on appeal, the RO obtained the Veteran's service treatment records (STRs), as well as, VA and private treatment records in furtherance of his claim.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that needs to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

There is no indication that any additional action is needed to comply with the duty to assist.  Pursuant to the May 2014 remand, the Veteran was afforded a VA medical opinion in August 2014.  The medical opinion provided reflects that the VA examiner thoroughly reviewed the Veteran's past medical history, documented his condition, reviewed the pertinent periodicals identified by the Veteran, and rendered an opinion that is consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the August 2014 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain enumerated diseases will be service connected on a presumptive basis if they manifested to a compensable degree within one year after active duty service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  A nexus between the current disability and service may be established by evidence of continuity of symptomatology since service for a listed chronic disability.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  VA deems sensorineural hearing loss to be an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Although the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection will be granted for a hearing loss disability where the evidence establishes a nexus between the current hearing loss and a disease or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id.; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this matter, the Veteran contends that his left ear hearing loss began during his period of active military service.  He asserts that his service as a forklift operator exposed him to a continuous occupational noise from planes, trucks, forklifts, and weapon fire, which caused him to develop bilateral hearing loss.  See, e.g., the VA examination report dated May 2012; see also the January 2012 Board hearing transcript.  For the reasons set forth below, the Board concludes that service connection is not warranted.

In this case, it is undisputed that the Veteran has been found to have current left ear hearing impairment for VA compensation purposes.  See the VA examination report dated May 2012.

As noted above, the Veteran served on active duty from June 1981 to September 1991, with subsequent service in the Air National Guard including a period of active duty from January 2001 to October 2001.  The Veteran's STRs did not document hearing loss in the left ear.  However, the Veteran's service personnel records indicate that his military occupational specialty was material storage and distribution specialist.  Therefore, the Board does not dispute the Veteran's contentions of routine exposure to noise from planes, trucks, forklifts, and small weapons fire.  Thus, the question in this matter is whether such noise exposure resulted in hearing loss.

The Veteran applied for service connection for hearing loss in September 2006.  As such, it appears that he observed hearing difficulties at that time.  However, there is no medical evidence regarding hearing loss, as distinguished from other ear-related complaints, until years after service.  As noted by the August 2014 VA examiner, hearing loss was not documented until August 2009.  Thus, there is no competent medical evidence that bilateral sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's discharge from active service.  38 C.F.R. § 3.307, 3.309.

The Veteran was afforded a VA audiological evaluation in May 2012.  With respect to the question of nexus, the examiner determined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in his military service.  The examiner explained, "Veteran indicated that he was a forklift operator during active duty from 1981 to 1991 and while in the Reserves from 1994 to 2006.  Noted military noise exposure includes planes, trucks, forklifts, and weapon fire."  The examiner continued, "[h]is enlistment audiogram from September 1990 revealed normal hearing in both ears.  Hearing was also normal on an evaluation in 1995."  The examiner further noted, "Veteran indicated that he continues to work as a warehouse forklift operator in the civilian sect.  No other recreational noise exposure was reported.  He mentioned that his father has hearing difficulties."
Critically, in rendering his opinion, the May 2012 VA examiner failed to address the Veteran's second period of active duty service from January 2001 to October 2001.

Therefore, pursuant to the May 2014 Board Remand, the Veteran was afforded a VA audiological opinion in August 2014 in order to address the question of medical nexus.  Following a review of the claims file, the examiner determined that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the Veteran's "enlistment audiogram from October 17, 1980 revealed normal hearing in the left ear.  His discharge audiogram from September 19, 1990 also revealed normal hearing in the left ear.  Significant threshold shifts were not noted while on active duty."  The examiner continued, "[h]earing was also normal on an evaluation in May 1995.  Significant threshold shifts were not noted from October 1980-May 1995.  No other audiograms were available during reserve duty.  Civilian hearing tests (DOEHRS records) from August 2009 and March 2010 revealed normal hearing with hearing loss at 4000 Hz in the left ear.  These tests show hearing loss nearly 18 years after discharge from active duty."  The May 2014 VA examiner also explained that "[t]he 2006 Institute of Medicine, National Academy of Sciences study 'Noise and Military Service - Implications for Hearing Loss and Tinnitus' states, 'a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.'"  The examiner thus concluded, "[g]iven the available records, there is no evidence of a left hearing loss during military service.

The August 2014 VA examiner's opinion was based upon a review of the record and analysis of the Veteran's entire history, including his in-service experience as recounted by the Veteran himself.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where 

hearing was within normal limits on audiometric testing at separation from service.  However, as noted by the VA examiner, there is no clinical evidence of hearing loss for many years after the Veteran's September 1991 active duty discharge.

With regard to the Veteran's contentions that his left ear hearing loss was incurred during his military service, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the medical evidence, including the Veteran's STRs from his National Guard service, does not demonstrate that the Veteran had hearing loss during his active or inactive military service.  Notably, he was not diagnosed with hearing loss until 2009, many years after his active duty discharge.  Continuity of symptoms since service is not established.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that his current hearing loss is related to his in-service noise exposure has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the August 2014 VA examiner's opinion, which was based in part on the Veteran's history, more persuasive as to whether disability is attributable to military service than the Veteran's account of its etiology.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the August 2014 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  

In conclusion, the preponderance of the evidence is against the claim that current left ear hearing loss is related to active military service.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hearing loss of the left ear is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claims on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded twice.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

The Board previously determined that a new VA medical opinion was required because the prior December 2012 VA examiner overlooked the numerous complaints of right knee and left leg symptomatology documented in the STRs.  Moreover, the December 2012 examiner failed to address the November 1981 STR, which documented the Veteran's complaints of foot pain and a "buzzing sensation when wearing boots" that had persisted for four to five months.

Upon remand, the Veteran was afforded a VA medical opinion in July 2014 in order to address the etiology of his claimed bilateral knee, left leg, and bilateral foot disabilities.  The examiner concluded that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  He provided the following rationale:  "[i]t is less likely as not the Veteran's bilateral knee chondromalacia had their onset in service.  The STR shows no records of treatments for the bilateral knee conditions.  The left fibular fracture occurred prior to service and was completely healed prior to service."  The examiner continued, "[i]t is less likely as not the Veteran's bilateral foot disabilities had their onset during service.  The STR shows no treatment for feet problems."

Crucially, the rationale provided by the July 2014 VA examiner is inconsistent with the medical evidence of record.  As was thoroughly explained in the May 2014 Board, the Veteran was placed on temporary physical profile for right knee complaints in June 1985; at that time it was noted that the Veteran suffered from "effusion - traumatic arthritis of the right knee."  A notation of elastic knee support was also noted in a separate June 1985 STR.  As to the left leg, STR dated in October 1985 noted the Veteran's complaints of aching pains and weakness on the left side of his body, including the left leg and an undated STR documented pain in the left lower extremity.  In addition, at the August 1990 active duty separation examination, the examiner noted that the Veteran's right knee "gets fluid when running daily for two months, otherwise no problems."

Additionally, the Veteran was also afforded a VA medical opinion as to his claim of entitlement to service connection for a sinus disability.  The July 2014 VA examiner concluded, "[p]er the original examiner's remarks, it is less likely as not that Veteran's present condition of allergic rhinitis is related to or caused by his military service."  The examiner explained, "STRs fail to demonstrate a chronic and ongoing issue or sinusitis or allergic rhinitis.  He was seen once for ethmoid sinusitis while on AD per STRs.  This is not allergic rhinitis which is the Veteran's current condition.  There is no documentation to indicate Veteran was seen for allergic rhinitis while on AD."

Critically, the July 2014 VA examiner failed to address the additional diagnoses and complaints of sinus symptoms documented in the Veteran's active duty STRs, which were discussed in the May 2014 Board Remand.  Specifically, following the September 1988 diagnosis of ethmoid sinusitis, the Veteran was again treated for complaints of a cough secondary to sinusitis in December 1988.  In addition, the Veteran reported continuing complaints of sinus trouble in his August 1990 service separation examination.  At that time, the examiner noted that the Veteran's report of "sinus trouble refers to occasional sinus congestion and drainage [that] requires decongestants only."  The Board additionally notes that the Veteran's continued complaints of sinus symptomatology following his September 1991 active duty discharge were documented in a May 1995 National Guard periodic examination and a June 2000 Report of Medical History.

Accordingly, the July 2014 VA medical opinions are inadequate as the examiners were not responsive to the Veteran's medical history set out in the May 2014 Board Remand prior to rendering their opinions.  Moreover, the Board notes that the absence of evidence of treatment for a claimed disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claims of entitlement to service connection for disabilities of the bilateral knees, left leg, bilateral feet, and sinuses must be remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the VA claims file to a physician(s) with appropriate expertise, OTHER THAN THE EXAMINERS WHO PROVIDED THE JULY 2014 VA MEDICAL OPINIONS.  The examiner(s) is(are) requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner(s) should respond to the following:

a. Is it at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed sinus disorder, right knee, left knee, left leg, and/or bilateral foot disabilities had their clinical onset during the Veteran's active duty or are otherwise related to such service.

b. In answering this question, the examiner(s) should address the pertinent STRs outlined above, as well as, the Veteran's post-service medical history to include his assertions of continuity of symptomatology.  Specifically, the examiner(s) should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms dating from his military service.  The examiner(s) should also provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.

Should the examiner(s) decide that an examination is required to address these questions, one should be scheduled.  If the examiner(s) determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)
2. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


